 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBeverly Enterprises North Dakota,Inc d/b/a Garrison Nursing HomeandNorth Dakota HumanServices Employee Association,Inc, PetitionerCase 18-RC-14124March 8, 1989DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 22, 1987,1 the Acting Regional DirectorforRegion 18 issued a Decision and Direction ofElection in which he found that the Petitioner wasnot disqualified from representing employees in theunitsought by reason of a conflict of interest onthe part of the Petitioner's executive director OnAugust 5, the Employer filed a timely request forreview, which was granted on August 28 Pursuantto the Board's procedures, an election was held asscheduled on August 28 in the unit found appropriate by the Regional Director, and the ballots wereimpoundedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelTheEmployer,BeverlyEnterprises-NorthDakota, Inc d/b/a Garrison Nursing Home, ownsand operates a nursing home in Garrison, NorthDakotaThe Petitioner,NorthDakotaHumanServices Employee Association, Inc, was incorporated on December 8, 1986, by its current executive director, Dave Giessinger Giessinger first metwith employees of the Employer on April 29 todiscuss organizingThe petition was filed on May18, and the hearing was conducted on June 29-30The Employer contends that the Petitionershould be disqualified from representing employeesof the nursing home because of numerous activitiesand involvements on the part of Giessinger thatconstitute conflicts of interest Thus, the Employerargues,Giessingermaintainsinterests in severalother entities in the health care industry that com-pete with the Employer, and therefore the Petitioner should not be allowed to represent the Employer's employees for purposes of collective bargainingThe Employeralso urgesthatGiessinger's position as holder of a promissory note arising fromthe sale ofthe nursinghome to the Employer cre-atesa conflict of interest that precludes the Peti-tioner from representing the employeesThe Board has long held that a union may notrepresent the employees of an employer if a con-flict of interestexistson the part of the union suchiUnless otherwise specified all dates are in 1987that good-faith collective bargaining between theunion and the employer could be jeopardized 2The employer bears the burden of showing thatsuch a conflict of interest exists, and that burden isa heavy oneThere is a strong public policy favoring thefree choice of a bargaining agent by employ-eesThis choice is not lightly to be frustratedThere is a considerable burden on a noncon-senting employer, in such a situation as this, tocome forward with a showing that danger of aconflict of interest interfering with the collec-tive bargaining process is clear and present 3The employer need not demonstrate that mischiefalready has resulted from a conflict, however, butonly that its potential exists 4Such a conflict of interest on the part of aunion's agent, by contrast, does not absolutely preelude the union from representing the employer'semployees 5 Instead, if the union receives a majority of the votes cast, the Board will withhold certi-fication as long as the individual occupies a posi-tion with the union in which he might subvert thebargaining process in pursuit of his own interests 6Thus, even if Giessinger is shown to have a disqualifying conflict of interest, it does not followthat the Petitioner would be absolutely disqualifiedfrom representing the Employer's employeesWe first address the Employer's assertion that aconflict of interest arises from Giessinger's affiliation with other entities in the health care industryThe record establishes that Giessinger has, in fact,been involved at one time or another in a multitudeof organizations and activities in the health care in-dustryThus, Giessinger has been a nursing homeadministrator for most of the last 20 years, most recently as the owner and administrator of the facili-ty in question 7 He was the founder, past president,and director of the North Dakota Health Care As-sociation (NDHCA), an organization of licensednursing home administrators 8 However, he has not2 See e gBausch& Lomb Optical Co108 NLRB 1555 (1954)9Quality Inn Wit kiki272 NLRB 1 6 (1984) enfd 783 F 2d 1444 (9thCir 1986)NLRB v David Buttrick Co399 F 2d 505 507 (1st Cir 1968)4 Bausch&Lombsupra 108 NLRB at 15625Harlem River Consumers Cooperative191 NLRB314 319 (1971)8Id7Giessinger is the sole stockholder of DSC Incwhich owned theGarrison Nursing Home from February 11 1982 until December 311985when it was sold to the Employer As administrator of the facilityGiessinger set terms and conditions of employment for and supervisedthe employees (roughly half of whom were still employed at the time ofthe hearing)He also drafted and disseminated to employees a statementsetting forth his company s opposition to unions8At the time of the hearingNDHCArented office space in a buildingowned by Giessinger However the minutes of a meeting of the organzation on May 5 indicate that a motion was passed apparently in response to the news of Giessinger s involvement with the Petitioner thatNDHCA not renew its lease when it expired on August 31293 NLRB No 11 GARRISON NURSING HOMEserved as an officer or director of NDHCA since1984, and has not belonged to the organizationsince the end of 1985 Giessinger did receive$10,000 from NDHCA in January and February inreturn for his lobbying efforts in the state legisla-ture 9 However, those efforts ended around February 23, and his dealings with NDHCA were termi-nated at that timeGiessinger was, for a time, associated with Pri-vate Pay Long Term Care Promoters (Promoters),a group of four or five individuals who were at-tempting to obtain a certificate of need from theState for a nursing home that would operate on astrictly private pay basisGiessinger allowed thegroup to use his name in its application and gaveadvice concerning the most effective way to phrasesome of its submissions Giessinger contributed nocapital to Promoters, whose application had beendenied at the time of the hearing He also testifiedthat he had written a letter around May 27 com-pletely severing his relationship with the groupGiessinger also was the president and chairmanof the board of Enable, Inc, a nonprofit organization that operates five intermediate care homes formentallyretardedpersonsinBismarckandMandan, North Dakota Giessinger resigned fromthe board of Enable on June 9, but was replacedby his dependent son, the other two board mem-bers are Giessinger's wife and his attorney The facilities owned and operated by Enable serve a different clientele from those of the Employer andother nursing homesAccording to Giessinger,Enable has never owned or operated a nursinghome or a long-term care facility 10Finally,Giessinger is a member of the board ofGentle, Inc , a nonprofit corporation that exists forthe purpose of distributing money to other non-profit organizations, such as Enable or Pride Indus-tries 11 Giessinger made a $2000 or $3000 contribu-tion to the Petitioner through Gentle The othermembers of the board of Gentle are Giessinger swife and either his mother or his attorneyOn the basis of the foregoing, we agree with theActing Regional Director that neither Giessingernor the organizations he is currently involved withare suppliers to, customers of, or competitors withtheEmployerThus, neither Enable, Inc norGentle, Inc has been shown to be involved in anyway with nursing homes or other facilities that9The ActingRegional Directorinadvertentlystated that Giessinger slobbying efforts were on behalf of Private Pay Long Term Care Promoters anothergroup with which Giessingerhas been affiliatedWe correctthe errorwhichhas no effect on our decision10 LikeNDHCA Enable rents office space from Giessinger Enablealso was a memberof NDHCA until May 2711 Pride Industries is anothernonprofitorganizationthat operates facilities forthe mentally retardedor developmentallydisabledGiessmgertestified thathe is not affiliated with Pride Industries123might be in competition with the Employer As forGiessinger'srelationshipswithPromotersandNDHCA, and his status as owner and administrator of Garrison Nursing Home, the record establashes that he had terminated his relationship withthem prior to the hearingWe find no conflict ofinterestbased on relationships that no longerexist 12The Employer's other contention is that a con-flict of interest exists because of the financial rela-tionship between the Employer and Giessinger asthe holder of the Employer's promissory note for$220,000The note calls for the Employer to payGiessinger 95 monthly payments of $2,123 05 be-ginning February 1, 1986, and to make a final "bal-loon" payment of $179,771 97 on January 1, 1994The note is secured against default by the guaran-tee of the Employer's corporate parent, but not,apparently, by any specific assets In addition, theEmployer is contractually entitled to an offset ofapproximately $77,000 against the amounts it owesGiessinger pursuant to the note 13 Although thereisno dispute that the Employer is entitled to theoffset, at the time of the hearing Giessinger and theEmployer were still negotiating over the method ofimplementing itThe Acting Regional Director found that noconflict of interest could arise as a result of thecreditor/debtor relationshipbetweenGiessingerand the Employer He based his finding on the factthat the purchase and sale that engendered that re-lationshipwas an arm's length transaction, on thefact that the Employer's interests are protected regardless of the outcome of any dispute betweenDSC and the State, and on the fact that the Em-ployer's debt to Giessinger is guaranteed by theEmployer's corporate parentWe disagree with the Acting Regional DirectorWe find that the financial relationship betweenGiessinger and the Employer is fraught with thepossibility that negotiations between them concern-ing the payment of the note, including the terms ofthe offset,might affect the collective-bargainingizNational Food Stores186 NLRB 127 128 (1970)Quality InnWa,k1ki vNLRB783 F 2d 1444 1449 (9th Cir 1986) That Giessinger onceowned and operated the facility in question supervised its employeesand even opposed unions does not create a present conflict of interest AsforNDHCA s leasing office space from Giessinger (even if contrary toindications in the record the lease was renewed after August 31) wethink it highly unlikely that such a relationship could be used effectivelyto undermine collective bargaining between the Employer and the PetitionerAlthough we can envision instances in which either Giessmger ortheNDHCA might attempt in the course of negotiations over officespace to force the other to act to the benefit or detriment of the Employer in collective bargaining we find such scenarios insufficiently plausible to be taken seriously13 The offset arises because the State deducted a like amount frommoney it owed the nursing home to recapture excess depreciation allegedly taken on the facility by DSC Inc 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprocessCertainly,in negotiatingover the mannerof structuring the offset, the Employer would be inthe position to offer more or less favorable terms toGiessinger, depending on whether he proved to bemore or less tractable in collective-bargaining negotiationsWe can evenimagine theEmployer'spredicting itmight default on the note (therebyforcing Giessinger to undergo the trouble, expense,and uncertainty of bringingsuit against a large, financiallypowerful corporation to recover theamounts duehim) unlesshe accepted terms thatwere less favorable to the employees representedby the Petitioner 14 In these circumstances, wefind,contrary to the ActingRegionalDirector,thatGiessinger'spersonalfinancialrelationshipswith the Employer create a conflict of interest thatcould impair the Petitioner's effectiveness in repre-senting the nursing home's employeesBecause, astheActing Regional Director found, Giessingercurrently occupies a position with the Petitioner ofsufficient authority that he could subordinate theinterestsof the employees to further his own finan-cial interests,we find that it would be inappropri-ate to certify the Petitioneras the bargaining agentfor employees of the Employer as long as Gies-singer occupies such a positionAs we have noted, however, the Petitioner is notabsolutely foreclosed from representing the Employer's employees Instead, we shall direct the Re-gionalDirector to open and count the ballots and,if the Petitioner receives a majority of the votescast, to withhold certification until he is satisfiedthatwithina reasonable time,not to exceed 6months,Giessinger has relinquished any positionwith the Petitioner that would enable him to14 In this respect this case differs fromAnchorage CommunityHospital225 NLRB 575 (1976)BridgeportJai Alai Inc227 NLRB 1519 (1977)andNLRBvDavid ButtnckCo399 F 2d505 (1stCir 1968)In all ofthose cases the unions held loans that were secured by specific assets ofthe company which could have been foreclosed on in the event of a defaultpursue his own interests at the expense of those ofthe employees 15 If, however, within that timeGiessinger should demonstrate to the satisfaction ofthe Regional Director that he has terminated his fi-nancial relationship with the Employer, his holdingany position with the Petitioner would not be animpediment to certification 16DIRECTIONIt isdirected that theRegionalDirector forRegion 18 shall, within 10 days from the date ofthis decision, open and count the ballots cast in theelection held on August 28, 1987, prepare andserve on the parties a tally of ballots, and take suchfurther action as may be necessary in accordancewith this decision and with the Board'sRules andRegulationsisHarlem River Consumers Cooperativesupra16 Should an otherwise valid petition be filed during this 6 month intenm period by any labor organization seeking to represent the employees of the Employer that petition should be dismissedOur withholding certification may well engender some uncertaintyamong all concerned including the employees of the nursing home concerning when if ever the Petitioner will be certified as the employeesbargaining agent Tolimitthat uncertainty and in the interest of bringingthese proceedings to a close we are requiring Giessinger to divest himself of his financial conflict (or the Petitioner to divest itself of Giessinger) within 6 months otherwise we shall dismiss the petition In thisregardwe note that the Board inHarlem Riverindicated that it waswithout statutory competence to effect a blanket disqualification of aunion because of the personal activities of one of its agents 191 NLRB at319We do not think the Board meant to imply by that statement that itwas without authority to direct that the uncertainty arising from its withholding certification be resolved within a reasonable time by the parties-here the Petitioner and Giessinger-with the ability and the incentive todo soMember Johansen unlike the majority would find that should an otherwise valid petition be filed the petition here should be dismissed Asnoted by the majority the Board inHarlem Riverindicated that it lacksstatutory competence to direct a blanket disqualification of the unionseeking to represent an employer s employees because of the personal activities of the union s agentMember Johansen reads this to mean that theBoard is without the authority to direct a blanket disqualification at anytime including after a reasonable period of time The union and its agentthat caused the conflict of interest however have the ability to resolve itand cannot be permitted to bar the employees right to select a qualifiedbargaining representativeDismissing the petition here in the event of anew valid petition reasonably accommodates all legitimate interests